Name: 80/413/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the milk sector in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-16

 Avis juridique important|31980D041380/413/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the milk sector in Ireland (Only the English text is authentic) Official Journal L 098 , 16/04/1980 P. 0014 - 0014****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 21 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR THE MILK SECTOR IN IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/413/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE IRISH GOVERNMENT FORWARDED ITS PROGRAMME FOR THE MILK SECTOR ON 18 MAY 1978 AND SUPPLIED ADDITIONAL INFORMATION ON 27 MARCH 1979 ; WHEREAS THE SAID PROGRAMME RELATES TO THE RATIONALIZATION , MODERNIZATION , RENOVATION AND EXPANSION OF FACILITIES FOR MILK PROCESSING AND MARKETING , WITH THE AIM OF KEEPING PACE WITH THE EXPECTED INCREASE IN MILK DELIVERIES AND MANUFACTURE OF MILK PRODUCTS IN LINE WITH DEMAND ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR AND CAN UNDER NO CIRCUMSTANCES EXTEND TO THOSE PARTS OF THE PROGRAMME WHICH RELATE TO THE MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS APPROVAL OF THE PROGRAMME , TAKING INTO ACCOUNT THE FOREGOING , DOES NOT AFFECT DECISIONS TO BE TAKEN IN PURSUANCE OF ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 RELATING TO COMMUNITY FINANCE FOR PROJECTS , AND IN PARTICULAR FOR THOSE WHICH COULD HAVE A DIRECT OR INDIRECT EFFECT ON INCREASED MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE MILK SECTOR IN IRELAND ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES HAS NOT DELIVERED AN OPINION WITHIN THE TIME LIMIT SET BY ITS CHAIRMAN , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE MILK SECTOR FORWARDED BY THE IRISH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 18 MAY 1978 , CONCERNING WHICH ADDITIONAL INFORMATION WAS SUPPLIED ON 27 MARCH 1979 , IS HEREBY APPROVED SUBJECT TO THE RESTRICTIONS SET OUT IN THE RECITALS . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 21 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT